DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 3/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/201650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15 and 19, Neither Wolcott (US5163482A) nor Barlasov
(US6047742A) disclose every single limitation as set forth, nor does the combination of
Wolcott and Barlasov teach single limitation of the claim. Specifically, the prior art, as
exemplified by the prior arts of record, fails to disclose “a capstan having inner and outer capstans rotatably coupled to the housing and having a slit, and in response to rotatable movement between the inner and outer capstans the slit is misaligned in order to grip the cable tape” in combination with the other limitations of the claim.

Claims 2-14 are allowed because they depend from claim 1.
Claims 16-18 are allowed because they depend from claim 15.
Claim 20 is allowed because it depends from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725